Filed: February 7, 2013


             IN THE SUPREME COURT OF THE STATE OF OREGON

Inquiry Concerning a Judge

Re: THE HONORABLE TIMOTHY BARNACK,

                                                                               Accused.

                             (CJFD No. 12-24; SC S060976)

      En Banc

       On review of the Commission on Judicial Fitness and Disability Stipulation to
Facts and Consent to Censure.

      Filed January 9, 2013.

      The Honorable Patricia Sullivan, Chair, Oregon Commission on Judicial Fitness
and Disability, submitted the stipulation.

      PER CURIAM

      The accused is censured.
 1                 PER CURIAM

 2                 This is a proceeding to inquire into the conduct of a circuit court judge.

 3   ORS 1.410 establishes the Commission on Judicial Fitness and Disability (Commission),

 4   and ORS 1.420 to ORS 1.430 set out procedures by which the Commission may

 5   investigate any complaint concerning the conduct of a judge. Those procedures permit

 6   the Commission and a judge who is the subject of a complaint to enter into a stipulation

 7   as to the facts and the appropriate sanction. ORS 1.420(1)(c); ORS 1.430(2). One

 8   permissible sanction is censure by this court. ORS 1.430(2); see also Or Const, Art VII

 9   (Amended), § 8(1)(e) (authorizing censure by the Supreme Court as sanction for violation

10   of rule of judicial conduct). In this proceeding, the Commission and the accused, the

11   Honorable Timothy Barnack, a judge of the Circuit Court of the State of Oregon for

12   Jackson County, have agreed to a Stipulation of Facts and Consent to Censure

13   (stipulation), in which the accused has stipulated that he engaged in conduct that violated

14   the Oregon Code of Judicial Conduct JR 1-101(A) (judge shall observe high standards of

15   conduct so that integrity, impartiality, and independence of the judiciary are preserved)

16   and JR 1-101(C) (judge shall not engage in conduct that reflects adversely on the judge's

17   character, competence, temperament, or fitness to serve as a judge).

18                 We set out the stipulation in pertinent part:

19                 "The accused stipulates as follows:

20                 "1. If a contested hearing was held in this matter, clear, cogent and
21          convincing evidence would be presented sufficient to establish the facts that
22          follow;

23                 "2. At all material times herein, the accused was a judge on the

                                               1
 1   Circuit Court in Jackson County, State of Oregon.

 2          "3. In October 2011, defendant Richard Lee Taylor was convicted
 3   of 21 sex crimes including five counts of using a child in a display of
 4   sexually explicit conduct, one count of sexual abuse in the first degree, one
 5   count of sodomy in the second degree, three counts of encouraging child
 6   sexual abuse in the first degree, and three counts of encouraging child
 7   sexual abuse in the second degree.

 8          "4. Taylor's victims were two 12 year old boys. The evidence
 9   included about 30 video recordings showing Taylor sexually abusing the
10   boys. The recordings were so disturbing that jurors thanked Judge Barnack
11   for stopping some of the video shown during the three day trial. Several
12   jurors cried. Three jurors asked Judge Barnack whether there was
13   counseling available to them.

14          "5. On January 21, 2012, Judge Barnack sentenced Taylor to 21 life
15   sentences in prison without the possibility of parole. Taylor declined to
16   comment during his sentencing when asked by the judge if he wished to do
17   so.

18         "6. Judge Barnack referred to Taylor as a 'piece of shit,' repeatedly
19   asked Taylor if he wanted to salvage his soul, commented that community
20   members might ask why Taylor isn't 'hanging from a tree' and that he
21   personally hopes that Taylor rots in prison.

22         "7. Judge Barnack, like the jurors, says he was traumatized from
23   viewing the videos of the abuse.

24          "8. Judge Barnack acknowledges he lost control of his emotions
25   when Taylor declined to speak at his sentencing. Judge Barnack felt Taylor
26   evidenced an indifferent and unsympathetic attitude towards his victims,
27   one of whom was in the courtroom. Judge Barnack acknowledges that his
28   comments were inappropriate.

29          "9. After sentencing, Judge Barnack sent an email to the other
30   Jackson County Circuit Court Judges apologizing for his remarks at the
31   sentencing of Taylor. Judge Barnack sought counseling from more
32   experienced judges regarding how best to manage emotionally charged
33   courtroom situations. Furthermore, Judge Barnack has adopted procedures
34   such as a prepared script for sentencing to ensure that such behavior is not
35   repeated."

36          Pursuant to ORS 1.430(2), the court has reviewed the stipulation of facts


                                       2
1   and the disciplinary action to which the accused has consented. The court approves the

2   consent to censure.

3                The accused is censured.




                                            3